Exhibit 10.2


TANDEM DIABETES CARE, INC.
AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN
As adopted by the Board of Directors on May 28, 2020


ARTICLE 1.
PURPOSES OF THE PLAN
1.1 Purposes. The purposes of the Plan are (a) to amend and restate, in its
entirety, the 2013 Stock Incentive Plan, originally adopted by the Board on
October 29, 2013, (b) to enhance the Company’s ability to attract and retain the
services of qualified employees, officers, directors, consultants and other
service providers upon whose judgment, initiative and efforts the successful
conduct and development of the Company’s business largely depends, and (c) to
provide additional incentives to such persons or entities to devote their utmost
effort and skill to the advancement and betterment of the Company, by providing
them an opportunity to participate in the ownership of the Company and thereby
have an interest in the success and increased value of the Company.


ARTICLE 2.
DEFINITIONS
For purposes of this Plan, terms not otherwise defined herein shall have the
meanings indicated below:
2.1 Administrator. “Administrator” means the Board or, if the Board delegates
responsibility for any matter to the Committee, the term Administrator shall
mean the Committee.
2.2 Affiliated Company. “Affiliated Company” means:
with respect to Incentive Options, any “parent corporation” or “subsidiary
corporation” of the Company, whether now existing or hereafter created or
acquired, as those terms are defined in Sections 424(e) and 424(f) of the Code,
respectively; and
with respect to Nonqualified Options, Restricted Stock Units, Restricted Stock
and Stock Appreciation Rights, any entity described in paragraph (a) of this
Section 2.2, plus any other corporation, limited liability company (“LLC”),
partnership or joint venture, whether now existing or hereafter created or
acquired, with respect to which the Company beneficially owns more than fifty
percent (50%) of: (1) the total combined voting power of all outstanding voting
securities or (2) the capital or profits interests of an LLC, partnership or
joint venture.
2.3 Base Price. “Base Price” means the price per share of Common Stock for
purposes of computing the amount payable to a Participant who holds a Stock
Appreciation Right upon exercise thereof.
2.4 Board. “Board” means the Board of Directors of the Company.
2.5 Cause. “Cause” means, with respect to a Participant, the occurrence of any
of the following events: (i) such Participant’s commission of any felony or any
crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company; (iii)
such Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct.


1

--------------------------------------------------------------------------------

Exhibit 10.2




2.6 Change in Control. “Change in Control” means:
(a) The acquisition, directly or indirectly, in one transaction or a series of
related transactions, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company; provided, however,
that a Change in Control shall not result upon such acquisition of beneficial
ownership if such acquisition occurs as a result of a public offering of the
Company’s securities or any financing transaction or series of financing
transactions;


(b) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation hold
as a result of holding Company securities prior to such transaction, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity (or the parent of the surviving entity) immediately after such merger or
consolidation;
(c) A reverse merger in which the Company is the surviving entity but in which
the holders of the outstanding voting securities of the Company immediately
prior to such merger hold, in the aggregate, securities possessing less than
fifty percent (50%) of the total combined voting power of all outstanding voting
securities of the Company or of the acquiring entity immediately after such
merger; or
(d) The sale, transfer or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such transaction(s) receive as a
distribution with respect to securities of the Company, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the acquiring entity immediately
after such transaction(s).
Notwithstanding the foregoing, if (i) a transaction does not qualify as a change
in control event within the meaning of Section 409A of the Code and (ii)
treating such transaction as a Change in Control would cause, give rise to or
otherwise result in a failure to satisfy the distribution requirements of
Section 409A(a)(2)(A) of the Code (to the extent the Plan and the applicable
Option Agreement, Restricted Stock Unit Agreement, Restricted Stock Agreement or
Stock Appreciation Right Agreement are not exempt therefrom), then such
transaction will not be deemed a Change in Control.
2.7 Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
2.8 Committee. “Committee” means a committee of two or more members of the Board
appointed to administer the Plan, as set forth in Section 9.1.
2.9 Common Stock. “Common Stock” means the Common Stock of the Company, subject
to adjustment pursuant to Section 4.2.
2.10 Company. “Company” means Tandem Diabetes Care, Inc., a Delaware
corporation, or any entity that is a successor to the Company.
2.11 Continuous Service. Unless otherwise provided in the Option Agreement,
Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement, the terms of which may be different from the
following, “Continuous Service” means (a) Participant’s employment by either the
Company or any Affiliated Company, or by a successor entity following a Change
in Control, which is uninterrupted except for vacations, illness (not including
permanent Disability), or leaves of absence which are approved in writing by the
Company or any of such other employer corporations, as applicable, (b) service
as a member of the Board until the Participant resigns, is removed from office,
or Participant’s term of office expires and he or she is not reelected, or
(c) so long as the Participant is engaged as a Consultant or other Service
Provider. Notwithstanding the foregoing, if (i) a termination, leave of


2

--------------------------------------------------------------------------------

Exhibit 10.2


absence, resignation, expiration or other cessation of engagement or employment
does not qualify as a separation from service from the Company within the
meaning of Section 409A of the Code and (ii) treating such termination, leave of
absence, resignation, expiration or other cessation of engagement or employment
as a termination of Continuous Service would cause, give rise to or otherwise
result in a failure to satisfy the distribution requirements of
Section 409A(a)(2)(A) of the Code (to the extent the Plan and the applicable
Option Agreement, Restricted Stock Unit Agreement, Restricted Stock Agreement or
Stock Appreciation Right Agreement are not exempt therefrom), then such
termination, leave of absence, resignation, expiration or other cessation of
engagement or employment will not be deemed a termination of Continuous Service.


2.12 Disability. “Disability” means permanent and total disability as defined in
Section 22(e)(3) of the Code. The Administrator’s determination of a Disability
or the absence thereof shall be conclusive and binding on all interested
parties.
2.13 Effective Date. “Effective Date” means October 29, 2013.
2.14 Exchange Act. “Exchange Act” means the Securities and Exchange Act of 1934,
as amended.
2.15 Exercise Price. “Exercise Price” means the purchase price per share of
Common Stock payable by the Optionee to the Company upon exercise of an Option.
2.16 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Common Stock, determined as follows:
(a) If the Common Stock is then listed or admitted to trading on The NASDAQ
Stock Market or another stock exchange which reports closing sale prices, the
Fair Market Value shall be the closing sale price on the date of valuation on
The NASDAQ Stock Market or principal stock exchange on which the Common Stock is
then listed or admitted for trading, or, if no closing sale price is quoted on
such day, then the Fair Market Value shall be the closing sale price of the
Common Stock on The NASDAQ Stock Market or such exchange on the next preceding
day on which a closing sale price is reported.
(b) If the Common Stock is not then listed or admitted to trading on The NASDAQ
Stock Market or a stock exchange which reports closing sale prices, the Fair
Market Value shall be the average of the closing bid and asked prices of the
Common Stock in the over‑the‑counter market on the date of valuation.
(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator in good faith using
any reasonable method of evaluation in a manner consistent with the valuation
principles under Section 409A of the Code, which determination shall be
conclusive and binding on all interested parties.
2.17 FINRA Dealer. “FINRA Dealer” means a broker-dealer that is a member of the
Financial Industry Regulatory Authority.
2.18 Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.
2.19 Incentive Option Agreement. “Incentive Option Agreement” means an Option
Agreement with respect to an Incentive Option.
2.20 Initial Limit. “Initial Limit” means four million eight hundred nine
thousand 4,809,000 shares.


2.21 Insider Trading Policy. “Insider Trading Policy” means the insider trading
policy of the Company, as adopted by the Board and then in effect.




3

--------------------------------------------------------------------------------

Exhibit 10.2


2.22 New Incentives. “New Incentives” has the meaning set forth in
Section 11.1(b).
2.23 Nonqualified Option. “Nonqualified Option” means any Option that is not an
Incentive Option. To the extent that any Option designated as an Incentive
Option fails in whole or in part to qualify as an Incentive Option, including,
without limitation, for failure to meet the limitations applicable to a 10%
Stockholder or because it exceeds the annual limit provided for in Section 5.8
below, it shall to that extent constitute a Nonqualified Option.
2.24 Nonqualified Option Agreement. “Nonqualified Option Agreement” means an
Option Agreement with respect to a Nonqualified Option.
2.25 Option. “Option” means any option to purchase Common Stock granted pursuant
to this Plan.
2.26 Option Agreement. “Option Agreement” means the written agreement entered
into between the Company and the Optionee with respect to an Option granted
under this Plan.
2.27 Optionee. “Optionee” means any Participant who holds an Option.
2.28 Participant. “Participant” means an individual or entity that holds
Options, Restricted Stock Units, Restricted Stock or Stock Appreciation Rights
under this Plan.
2.29 Performance Criteria. “Performance Criteria” means the criteria that the
Administrator may select from time to time for purposes of establishing the
performance goals or objectives applicable to the vesting of any Incentive
Option, Nonqualified Option, Restricted Stock Units, Restricted Stock or Stock
Appreciation Rights granted under the Plan, which are limited to any one of, or
combination of, the following (which may be applicable to the Company, an
Affiliated Company, a division, business unit or product of the Company or any
Affiliated Company, or any combination of the foregoing, and which may be stated
as an absolute amount, a target percentage over a base percentage or absolute
amount, or the occurrence of a specific event): revenue or sales, gross profit
(loss), operating income (loss), earnings (loss) before interest, taxes,
depreciation and amortization (EBITDA); net income (loss) (either before or
after interest, taxes, depreciation and/or amortization), cash flow, cash or
working capital balance, changes in the market price of the Common Stock,
earnings (loss) per share of Common Stock (EPS), product development or
regulatory milestones, acquisitions or strategic transactions, return on
capital, assets, equity, or investment, total stockholder return, expense amount
or reduction, operating efficiency, number of customers and customer
satisfaction, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
2.30 Plan. “Plan” means this Amended and Restated 2013 Stock Incentive Plan of
the Company.
2.31 Purchase Price. “Purchase Price” means the purchase price per share of
Restricted Stock.
2.32 Restricted Stock. “Restricted Stock” means shares of Common Stock issued
pursuant to Article 7, subject to any restrictions and conditions as are
established pursuant to such Article 7.
2.33 Restricted Stock Agreement. “Restricted Stock Agreement” means the written
agreement entered into between the Company and a Participant evidencing the
grant of Restricted Stock under the Plan.
2.34 Restricted Stock Unit. “Restricted Stock Unit” means a right to receive an
amount equal to the Fair Market Value of one share of Common Stock, issued
pursuant to Article 6, subject to any restrictions and conditions as are
established pursuant to Article 6.


2.35 Restricted Stock Unit Agreement. “Restricted Stock Unit Agreement” means
the written agreement evidencing the grant of Restricted Stock Units to a
Participant under the Plan.
2.36 Securities Act. “Securities Act” means the Securities Act of 1933, as
amended.
2.37 Service Provider. “Service Provider” means a consultant or other person or
entity the Administrator authorizes to become a Participant in the Plan and who
provides services to (i) the Company, (ii) an Affiliated Company, or (iii)


4

--------------------------------------------------------------------------------

Exhibit 10.2


any other business venture designated by the Administrator in which the Company
or an Affiliated Company has a significant ownership interest.
2.38 Stock Appreciation Right. “Stock Appreciation Right” means a right issued
pursuant to Article 8, subject to any restrictions and conditions as are
established pursuant to Article 8, that is designated as a Stock Appreciation
Right.
2.39 Stock Appreciation Right Agreement. “Stock Appreciation Right Agreement”
means the written agreement entered into between the Company and a Participant
evidencing the grant of Stock Appreciation Rights under the Plan.
2.40 10% Stockholder. “10% Stockholder” means a person who, as of a relevant
date, owns or is deemed to own (by reason of the attribution rules applicable
under Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of an Affiliated
Company.


ARTICLE 3.
ELIGIBILITY
3.1 Incentive Options. Only employees of the Company or of an Affiliated Company
(including members of the Board if they are employees of the Company or of an
Affiliated Company) are eligible to receive Incentive Options under the Plan.
3.2 Nonqualified Options; Restricted Stock Units; Restricted Stock and Stock
Appreciation Rights. Employees of the Company or of an Affiliated Company,
members of the Board (whether or not employed by the Company or an Affiliated
Company), and Service Providers are eligible to receive Nonqualified Options,
Restricted Stock Units, Restricted Stock and Stock Appreciation Rights under the
Plan.
3.3 Annual Limitation. Subject to adjustment as to the number and kind of shares
pursuant to Section 4.2, in no event shall any Participant be granted in any one
calendar year (a) Options or Stock Appreciation Rights pursuant to which, in the
case of Options, the aggregate number of shares of Common Stock that may be
acquired thereunder, or, in the case of Stock Appreciation Rights, the aggregate
number of shares of Common Stock covered thereby, exceeds two million
(2,000,000) shares or (b) Restricted Stock Units or Restricted Stock pursuant to
which the aggregate number of shares of Common Stock covered thereby exceeds one
million (1,000,000) shares.
3.4 Deferrals. To the extent permitted by applicable law, the Administrator, in
its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Option, Restricted Stock Units, Restricted Stock or Stock Appreciation Right
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made only in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Administrator may provide for distributions while a Participant is
providing Continuous Service to the Company.


ARTICLE 4.
PLAN SHARES
4.1 Shares Subject to the Plan. The maximum number of shares of Common Stock
reserved and available for issuance under this Plan shall be 6,726,135 shares,
subject to adjustment as to the number and kind of shares pursuant to
Section 4.2. Subject to such overall limitation, the maximum aggregate number of
shares of Common Stock that may be issued in the form of Incentive Options shall
not exceed 6,726,135 shares, subject to adjustment as provided in Section 4.2.
For purposes of this limitation, in the event that (a) all or any portion of any
Options or Stock Appreciation Rights granted under the Plan can no longer under
any circumstances be exercised, (b) any shares of Common Stock are reacquired by
the Company pursuant to an Option Agreement, or (c) all or any portion of any
Restricted Stock Units or Restricted Stock granted under the Plan are forfeited
or can no longer under any circumstances vest, the shares


5

--------------------------------------------------------------------------------

Exhibit 10.2


of Common Stock allocable to or covered by the unexercised or unvested portion
of such Options, Stock Appreciation Rights, Restricted Stock Units or Restricted
Stock or the shares of Common Stock so reacquired shall again be available for
grant or issuance under the Plan. The following shares of Common Stock may not
again be made available for issuance as awards under the Plan: (x) the gross
number of shares of Common Stock subject to outstanding Stock Appreciation
Rights settled in exchange for shares of Common Stock, (y) shares of Common
Stock used to pay the Exercise Price related to outstanding Options, or (z)
shares of Common Stock used to pay withholding taxes related to outstanding
Options, Stock Appreciation Rights or Restricted Stock Units. The shares
available for issuance under the Plan may be authorized but unissued shares of
Common Stock or shares of Common Stock reacquired by the Company.


4.2 Changes in Capital Structure. In the event that the outstanding shares of
Common Stock are hereafter increased or decreased or changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other similar change in the capital
structure of the Company, then appropriate adjustments shall be made to the
aggregate number and kind of shares subject to this Plan, the number and kind of
shares and the price per share subject to or covered by outstanding Option
Agreements, Restricted Stock Unit Agreements, Restricted Stock Agreements or
Stock Appreciation Right Agreements and the limit on the number of shares under
Section 3.3, all in order to preserve, as nearly as practical, but not to
increase, the benefits to Participants.


ARTICLE 5.
OPTIONS
5.1 Grant of Stock Options. The Administrator (or pursuant to Section 9.2, an
officer of the Company) shall have the right to grant pursuant to this Plan,
Options subject to such terms, restrictions and conditions as the Administrator
may determine at the time of grant. Such conditions may include, but are not
limited to, continued employment or the achievement of specified performance
goals or objectives established by the Administrator with respect to one or more
Performance Criteria, which require the Administrator to certify whether and the
extent to which such Performance Criteria were achieved.
5.2 Option Agreements. Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified Option.
As soon as is practical following the grant of an Option, an Option Agreement
shall be duly executed and delivered by or on behalf of the Company to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
appropriate. Each Option Agreement may be different from each other Option
Agreement.
5.3 Exercise Price. The Exercise Price per share of Common Stock covered by each
Option shall be determined by the Administrator, subject to the following: (a)
the Exercise Price of an Incentive Option shall not be less than 100% of Fair
Market Value on the date the Incentive Option is granted, (b) the Exercise Price
of a Nonqualified Option shall not be less than 100% of Fair Market Value on the
date the Nonqualified Option is granted, and (c) if the person to whom an
Incentive Option is granted is a 10% Stockholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Incentive Option is granted. However, an Option may be granted with an Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Sections 409A and 424 of the Code.
5.4 Payment of Exercise Price. Payment of the Exercise Price shall be made upon
exercise of an Option and may be made, in the discretion of the Administrator,
subject to any legal restrictions, by: (a) cash; (b) check; (c) the surrender of
shares of Common Stock owned by the Optionee, which surrendered shares shall be
valued at Fair Market Value as of the date of such exercise; (d)  the
cancellation of indebtedness of the Company to the Optionee; (e) provided that


6

--------------------------------------------------------------------------------

Exhibit 10.2


a public market for the Common Stock exists, a “same day sale” commitment from
the Optionee and a FINRA Dealer whereby the Optionee irrevocably elects to
exercise the Option and to sell a portion of the shares so purchased to pay for
the Exercise Price and whereby the FINRA Dealer irrevocably commits upon receipt
of such shares to forward the Exercise Price directly to the Company; or (f) any
combination of the foregoing methods of payment or any other consideration or
method of payment as shall be permitted by applicable law.
5.5 Term and Termination of Options. The term and provisions for termination of
each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted. An Incentive
Option granted to a person who is a 10% Stockholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.
5.6 Date of Grant. The date of grant of an Option will be the date on which the
Administrator makes the determination to grant such Options, unless a later date
is otherwise specified by the Administrator. The Option Agreement and a copy of
this Plan will be delivered to the Optionee within a reasonable time after the
granting of the Option.
5.7 Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives established with respect to one or more
Performance Criteria as shall be determined by the Administrator.
5.8 Annual Limit on Incentive Options. To the extent required for “incentive
stock option” treatment under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Common Stock with respect to
which Incentive Options granted under this Plan and any other plan of the
Company or any Affiliated Company become exercisable for the first time by an
Optionee during any calendar year shall not exceed $100,000.
5.9 Nontransferability of Options. Except as otherwise provided in this
Section 5.9, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a domestic relations order
entered by a court in settlement of marital property rights, and during the life
of the Optionee, Options shall be exercisable only by the Optionee. At the
discretion of the Administrator and in accordance with rules it establishes from
time to time, Optionees may be permitted to transfer some or all of their
Nonqualified Options to one or more “family members,” which is not a “prohibited
transfer for value,” provided that (a) the Optionee (or such Optionee’s estate
or representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Nonqualified
Option; (b) the Optionee shall notify the Company in writing that such transfer
has occurred and disclose to the Company the name and address of the “family
member” or “family members” and their relationship to the Optionee, and (c) such
transfer shall be effected pursuant to transfer documents in a form approved by
the Administrator. For purposes of the foregoing, the terms “family members” and
“prohibited transfer for value” have the meaning ascribed to them in the General
Instructions to Form S-8 (or any successor form) promulgated under the
Securities Act.
5.10 Non-Employee Directors.  


(a) Each non-employee director of the Company who commences service on the Board
after March 31, 2019 shall automatically be granted a Nonqualified Option, with
an exercise price equal to Fair Market Value on the date of commencement of such
director’s service on the Board, to purchase shares of Common Stock with an
aggregate Black-Scholes value of $300,000, or a Restricted Stock award or
Restricted Stock Unit award with an aggregate grant date fair value of $300,000,
or a combination thereof with a total value of $300,000, which determination
will be made by the Administrator at the time of such grant. Such Nonqualified
Options, Restricted Stock award or Restricted Stock Unit award, as the case may
be, shall vest in three (3) equal annual installments over a three-year period
following the date of grant, provided that the Administrator may set a different
vesting schedule for any particular award in its sole discretion at the time of
such grant.


(b) Each non-employee director shall also automatically be granted, on the date
of each annual meeting of stockholders, commencing on the date of the Company’s
2020 annual meeting of stockholders, either a Nonqualified Option, with an
exercise price equal to Fair Market Value on the date of grant, to purchase
shares of Common Stock


7

--------------------------------------------------------------------------------

Exhibit 10.2


with an aggregate Black-Scholes value of $170,000, or a Restricted Stock award
or Restricted Stock Unit award with a grant date fair value of $170,000, or a
combination thereof with a total value of $170,000, which determination will be
made by the Administrator at the time of such grant. To the extent a
non-employee director commences service on the Board on a date other than the
date of an annual meeting of stockholders, such director shall receive (in
addition to the award referred to in subsection (a) above), on the first annual
meeting of stockholders to occur following the date of commencement of such
director’s service on the Board, either (i) a Nonqualified Option, with an
exercise price equal to Fair Market Value on the date of grant, to purchase
shares of Common Stock with an aggregate Black-Scholes value equal to (x)
$170,000 multiplied by (y) the number of full months of service on the Board
prior to such grant date (up to a maximum of twelve (12) months), divided by
twelve (12), or (ii) a Restricted Stock award or Restricted Stock Unit award
with a grant date fair value equal to (x) $170,000 multiplied by (y) the number
of full months of service on the Board prior to such grant date (up to a maximum
of twelve (12) months), divided by twelve (12), which determination will be made
by the Administrator at the time of such grant. Such Nonqualified Options,
Restricted Stock award or Restricted Stock Unit award as the case may be, shall
vest in full on the one year anniversary of the date of grant, provided that the
Administrator may set a different vesting schedule for any particular award in
its sole discretion at the time of such grant.


5. 11 Rights as a Stockholder. An Optionee or permitted transferee of an Option
shall have no rights or privileges as a stockholder with respect to any shares
covered by an Option until such Option has been duly exercised in accordance
with the terms of the relevant Option Agreement.
5.12 Unvested Shares. The Administrator shall have the discretion to grant
Options that are exercisable for unvested shares of Common Stock on such terms
and conditions as the Administrator shall determine from time to time.
5.13 Notice of Disqualifying Disposition of Incentive Option Shares. If a
Participant sells or otherwise disposes of any of the shares of Common Stock
acquired pursuant to the exercise of an Incentive Option on or before the later
of (i) the date two (2) years after the date of grant of such Incentive Option,
or (ii) the date one (1) year after the date of exercise of such Incentive
Option, such Participant shall immediately notify the Company in writing of such
disposition.


5.14 Compliance with Code Section 409A. Notwithstanding anything in this Article
5 to the contrary, to the extent that any Option is subject to Code Section
409A, the Option is intended to be structured to satisfy the requirements of
Code Section 409A, or an applicable exemption, as determined by the
Administrator.


ARTICLE 6.
RESTRICTED STOCK UNITS


6.1 Grants of Restricted Stock Units. The Administrator shall have the right to
grant pursuant to this Plan Restricted Stock Units subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant. Such conditions may include, but are not limited to, continued employment
or the achievement of specified performance goals or objectives established by
the Administrator with respect to one or more Performance Criteria, which
require the Administrator to certify whether and the extent to which such
Performance Criteria were achieved.


6.2 Restricted Stock Unit Agreements. A Participant shall have no rights with
respect to the Restricted Stock Units covered by a Restricted Stock Unit
Agreement until the Participant has executed and delivered to the Company the
applicable Restricted Stock Unit Agreement. Each Restricted Stock Unit Agreement
shall be in such form, and shall set forth such other terms, conditions and
restrictions of the Restricted Stock Unit Agreement, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
appropriate. Each Restricted Stock Unit Agreement may be different from each
other Restricted Stock Unit Agreement.
6.3 Vesting of Restricted Stock Units. Each Restricted Stock Unit shall vest in
one or more installments at such time or times and subject to such conditions,
including without limitation the achievement of specified performance goals or
objectives established with respect to one or more Performance Criteria as shall
be determined by the Administrator.




8

--------------------------------------------------------------------------------

Exhibit 10.2


6.4 Form and Timing of Settlement. Except as otherwise provided in a Restricted
Stock Unit Agreement, settlement in respect of vested Restricted Stock Units
will be automatic upon vesting thereof. Payment in respect thereof will be made
no later than thirty (30) days thereafter and may, in the discretion of the
Administrator, be in cash, shares of Common Stock of equivalent Fair Market
Value as of the date of vesting, or a combination of both, except as otherwise
provided in a Restricted Stock Unit Agreement.


6.5 Rights as a Stockholder. Holders of Stock Appreciation Rights shall have no
rights or privileges as a stockholder with respect to any shares of Common Stock
covered thereby unless and until they become owners of shares of Common Stock
following settlement in respect of such Stock Appreciation Rights, in whole or
in part, in shares of Common Stock, pursuant to the terms, restrictions and
conditions set forth in the relevant Restricted Stock Unit Agreement.


6.6 Restrictions. Restricted Stock Units may not be sold, pledged or otherwise
encumbered or disposed of and shall not be assignable or transferable except by
will, the laws of descent and distribution or pursuant to a domestic relations
order entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Unit Agreement or as authorized by
the Administrator.


6.7 Compliance with Code Section 409A. Notwithstanding anything in this Article
6 to the contrary, all awards of Restricted Stock Units must be structured to
satisfy the requirements of Code Section 409A, or an applicable exemption, as
determined by the Administrator.


ARTICLE 7.
RESTRICTED STOCK
7.1 Issuance and Sale of Restricted Stock. The Administrator shall have the
right to issue shares of Restricted Stock subject to such terms, restrictions
and conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Administrator with respect to one or more Performance Criteria, which require
the Administrator to certify whether and the extent to which such Performance
Criteria were achieved. The Purchase Price of Restricted Stock (which may be
zero) shall be determined by the Administrator.
7.2 Restricted Stock Purchase Agreements. A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Restricted Stock
Agreement until the Participant has paid the full Purchase Price, if any, to the
Company in the manner set forth in Section 7.3 and has executed and delivered to
the Company the applicable Restricted Stock Agreement. Each Restricted Stock
Agreement shall be in such form, and shall set forth such terms, conditions and
restrictions of the Restricted Stock, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem appropriate. Each
Restricted Stock Agreement may be different from each other Restricted Stock
Agreement.
7.3 Payment of Purchase Price. Subject to any legal restrictions, payment of the
Purchase Price, if any, may be made, in the discretion of the Administrator, by:
(a) cash; (b) check; (c) the Participant’s promissory note in a form and on
terms acceptable to the Administrator; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.
7.4 Vesting of Restricted Stock. Each share of Restricted Stock shall vest in
one or more installments at such time or times and subject to such conditions,
including without limitation the achievement of specified performance goals or
objectives established with respect to one or more Performance Criteria as shall
be determined by the Administrator.
7.5 Rights as a Stockholder. Upon complying with the provisions of Section 7.2,
a Participant shall have the rights of a stockholder with respect to Restricted
Stock, including voting and dividend rights (subject to Section 9.6), subject to
the terms, restrictions and conditions set forth in the relevant Restricted
Stock Agreement.


9

--------------------------------------------------------------------------------

Exhibit 10.2


7.6 Dividends. If payment for shares of Restricted Stock is made by promissory
note, any cash dividends paid with respect to the Restricted Stock may be
applied, in the discretion of the Administrator, to repayment of such note.
7.7 Compliance with Code Section 409A. Notwithstanding anything in this Article
7 to the contrary, all awards of Restricted Stock must be structured to satisfy
the requirements of Code Section 409A, or an applicable exemption, as determined
by the Administrator.


ARTICLE 8.
STOCK APPRECIATION RIGHTS
8.1 Grants of Stock Appreciation Rights. The Administrator shall have the right
to grant pursuant to this Plan, Stock Appreciation Rights subject to such terms,
restrictions and conditions as the Administrator may determine at the time of
grant. Such conditions may include, but are not limited to, continued employment
or the achievement of specified performance goals or objectives established by
the Administrator with respect to one or more Performance Criteria, which
require the Administrator to certify whether and the extent to which such
Performance Criteria were achieved.
8.2 Stock Appreciation Right Agreements. A Participant shall have no rights with
respect to the Stock Appreciation Rights covered by a Stock Appreciation Right
Agreement until the Participant has executed and delivered to the Company the
applicable Stock Appreciation Right Agreement. Each Stock Appreciation Right
Agreement shall be in such form, and shall set forth the Base Price and such
other terms, conditions and restrictions of the Stock Appreciation Right
Agreement, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem appropriate. Each such Stock
Appreciation Right Agreement may be different from each other Stock Appreciation
Right Agreement.
8.3 Base Price. The Base Price per share of Common Stock covered by each Stock
Appreciation Right shall be determined by the Administrator and will be not less
than 100% of Fair Market Value on the date the Stock Appreciation Right is
granted. However, a Stock Appreciation Right may be granted with a Base Price
lower than that set forth in the preceding sentence if such Stock Appreciation
Right is granted pursuant to an assumption or substitution for another stock
appreciation right in a manner satisfying the provisions of Section 409A of the
Code.
8.4 Term and Termination of Stock Appreciation Rights. The term and provisions
for termination of each Stock Appreciation Right shall be as fixed by the
Administrator, but no Stock Appreciation Right may be exercisable more than ten
(10) years after the date it is granted.
8.5 Vesting and Exercise of Stock Appreciation Rights. Each Stock Appreciation
Right shall vest and become exercisable in one or more installments at such time
or times and subject to such conditions, including without limitation the
achievement of specified performance goals or objectives as shall be determined
by the Administrator.
8.6 Amount, Form and Timing of Settlement. Upon exercise of a Stock Appreciation
Right, the Participant who holds such Stock Appreciation Right will be entitled
to receive payment from the Company in an amount equal to the product of (a) the
difference between the Fair Market Value of a share of Common Stock on the date
of exercise over the Base Price per share of Common Stock covered by such Stock
Appreciation Right and (b) the number of shares of Common Stock with respect to
which such Stock Appreciation Right is being exercised. Payment in respect
thereof will be made no later than thirty (30) days after such exercise,
provided that such payment will be made in a manner such that no amount of
compensation will be treated as deferred under Treasury Regulation
Section 1.409A‑1(b)(5)(i)(D). Such payment may, in the discretion of the
Administrator, be in cash, shares of Common Stock of equivalent Fair Market
Value as of the date of exercise, or a combination of both, except as
specifically provided in the Stock Appreciation Right Agreement.
8.7 Rights as a Stockholder. Holders of Stock Appreciation Rights shall have no
rights or privileges as a stockholder with respect to any shares of Common Stock
covered thereby unless and until they become owners of shares of Common


10

--------------------------------------------------------------------------------

Exhibit 10.2


Stock following settlement in respect of such Stock Appreciation Rights, in
whole or in part, in shares of Common Stock, pursuant to the terms, restrictions
and conditions set forth in the relevant Stock Appreciation Rights Agreement.
8.8 Restrictions. Stock Appreciation Rights may not be sold, pledged or
otherwise encumbered or disposed of and shall not be assignable or transferable
except by will, the laws of descent and distribution or pursuant to a domestic
relations order entered by a court in settlement of marital property rights,
except as specifically provided in the Stock Appreciation Right Agreement or as
authorized by the Administrator.
8.9 Unvested Shares. The Administrator shall have the discretion to grant Stock
Appreciation Rights that may be exercised or settled for unvested shares of
Common Stock on such terms and conditions as the Administrator shall determine
from time to time.
8.10 Compliance with Code Section 409A. Notwithstanding anything in this Article
8 to the contrary, all award of Stock Appreciation Rights are intended to be
structured to satisfy the requirements of Code Section 409A, or an applicable
exemption, as determined by the Administrator.


ARTICLE 9.
ADMINISTRATION OF THE PLAN
9.1 Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to the Committee. Each of the members shall
meet the independence requirements under the then applicable rules, regulations
or listing requirements adopted by The NASDAQ Stock Market or the principal
exchange on which the Common Stock is then listed or admitted to trading.
Members of the Committee may be appointed from time to time by, and shall serve
at the pleasure of, the Board. The Board may limit the composition of the
Committee to those persons necessary to comply with the requirements of Section
16 of the Exchange Act. As used herein, the term “Administrator” means the Board
or, with respect to any matter as to which responsibility has been delegated to
the Committee, the term Administrator shall mean the Committee.
9.2 Delegation to an Officer. To the extent authorized by applicable law, the
Board may delegate to one or more officers of the Company the authority to do
one or both of the following: (a) designate employees (other than officers) of
the Company or any of its subsidiary corporations to be recipients of Incentive
Options, Nonqualified Options, Restricted Stock Units, Restricted Stock or Stock
Appreciation Rights and (b) determine the number of shares of Common Stock to be
subject to such Options or Stock Appreciation Rights or to be issued as
Restricted Stock Units or Restricted Stock and granted to such employees (other
than officers) of the Company or any of its subsidiary corporations; provided,
however, that the resolutions of the Board regarding such delegation shall
specify that grants of Plan awards to employees pursuant to this Section 9.2
shall be consistent with specific parameters approved in advance by the
Committee.
9.3 Powers of the Administrator. In addition to any other powers or authority
conferred upon the Administrator elsewhere in this Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options, Nonqualified
Options, Restricted Stock Units, Restricted Stock or Stock Appreciation Rights
shall be granted, the number of shares to be represented by each Option
Agreement, Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement, and the Exercise Price of such Options, the
Purchase Price of the Restricted Stock and the Base Price of such Stock
Appreciation Rights; (b) to interpret the Plan; (c) to create, amend or rescind
rules and regulations relating to the Plan; (d) to determine the terms,
conditions and restrictions contained in, and the form of, Option Agreements,
Restricted Stock Unit Agreements, Restricted Stock Agreements and Stock
Appreciation Right Agreements; (e) to determine the identity or capacity of any
persons who may be entitled to exercise a Participant’s rights under any Option
Agreement, Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement under the Plan; (f) to correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any Option
Agreement,


11

--------------------------------------------------------------------------------

Exhibit 10.2


Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement; (g) to accelerate the vesting of any Option,
Restricted Stock Unit, Restricted Stock or Stock Appreciation Right; (h) to
extend the expiration date of any Option Agreement or Stock Appreciation Right
Agreement; (i)  to amend outstanding Option Agreements, Restricted Stock Unit
Agreements, Restricted Stock Agreements or Stock Appreciation Right Agreements
to provide for, among other things, any change or modification which the
Administrator could have included in the original agreement or in furtherance of
the powers provided for herein; and (j) to make all other determinations
necessary or advisable for the administration of this Plan, but only to the
extent not contrary to the express provisions of this Plan. Any action,
decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under this Plan
shall be final and binding on the Company and all Participants. Notwithstanding
any term or provision in this Plan, the Administrator shall not have the power
or authority, by amendment or otherwise to extend the expiration date of an
Option or Stock Appreciation Right beyond the original expiration date of such
Option or Stock Appreciation Right.


9.4 Repricing Prohibited. Subject to Section 4.2, and except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), neither the Committee nor the Board shall amend the terms
of outstanding awards to reduce the Exercise Price of outstanding Options or the
Base Price of outstanding Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, Options with an
Exercise Price that is less than the Exercise Price of the original Options, or
Stock Appreciation Rights with a Base Price that is less than the Base Price of
the original Stock Appreciation Rights, in each case without approval of the
Company’s stockholders, evidenced by a majority of votes cast.
9.5 Limitation on Liability. No employee of the Company or member of the Board
or Committee shall be subject to any liability with respect to duties under the
Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.
9.6 No Dividends on Unvested Awards. The Administrator may not provide for the
current payment of dividends or dividend equivalents with respect to any shares
of Common Stock subject to an outstanding award granted under the Plan (or
portion thereof) that has not vested. For any such award, the Committee may
provide only for the accrual of dividends or dividend equivalents that will not
be payable to the Participant unless and until, and only to the extent that,
such award vests. No dividends or dividend equivalents shall be paid on Options
or Stock Appreciation Rights.
 
ARTICLE 10.
RESTRICTIONS; EXTENSIONS
10.1 Recovery. All Options and Stock Appreciation Rights, or any shares of
Common Stock or cash issued or awarded pursuant to the exercise of Options or
Stock Appreciation Rights, and all Restricted Stock and Restricted Stock Units
will be subject to recoupment in accordance with any clawback or recovery policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. In addition, the Administrator
may impose such other clawback, recovery or recoupment provisions in a Stock
Option Agreement, Stock Appreciation Right Agreement, Restricted Stock Unit
Agreement or Restricted Stock Agreement as the Administrator determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of an event constituting Cause. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company.




12

--------------------------------------------------------------------------------

Exhibit 10.2


10.2 Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Option Agreement or Stock Appreciation Right Agreement or
other individual written agreement between the Company or any Affiliated Company
and the Participant, if a Participant’s Continuous Service is terminated for
Cause, the Option or SAR will terminate immediately upon such Participant’s
termination of Continuous Service, and the Participant will be prohibited from
exercising his or her Option or SAR from and after the date of such termination
of Continuous Service. “Cause” will have the meaning ascribed to such term in
any written agreement between the Participant and the Company defining such term
and, in the absence of such agreement, shall mean Cause as defined in this Plan.
The determination that a termination of the Participant’s Continuous Service is
either for Cause or without Cause will be made by the Administrator, in its sole
discretion. Any determination by the Administrator that the Continuous Service
of a Participant was terminated with or without Cause for the purposes of
outstanding Options or Stock Appreciation Rights held by such Participant will
have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.


10.3 Extension of Termination Date.


(a) If the exercise of an Option or Stock Appreciation Right following the
termination of the Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
Securities Act, then the Option or Stock Appreciation Right will terminate on
the earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post termination exercise period after the
termination of the Participant’s Continuous Service (as set forth in the
applicable award agreement) as extended for any period of time during which the
exercise of the Option or Stock Appreciation Right would violate the Securities
Act, and (ii) the final expiration of the Option or Stock Appreciation Right as
set forth in the applicable Stock Option Agreement or Stock Appreciation Right
Agreement.


(b) Unless otherwise provided in a Participant’s Option Agreement or Stock
Appreciation Right Agreement, if the sale of any Common Stock received on
exercise of an Option or Stock Appreciation Right following the termination of
the Participant’s Continuous Service (other than for Cause) would violate the
Company’s Insider Trading Policy (assuming, for this purpose, that Participant’s
Continuous Service had not terminated and thus the provisions of the Insider
Trading Policy continued to apply to Participant), then the Option or Stock
Appreciation Right will terminate on the earlier of (i) the expiration of a
period of time (that need not be consecutive) equal to the applicable
post-termination exercise period after the termination of the Participant’s
Continuous Service (as set forth in the applicable award agreement) as extended
for any period of time during which the sale of the Common Stock received upon
exercise of the Option or Stock Appreciation Right would violate the Insider
Trading Policy (assuming, for this purpose, that Participant’s Continuous
Service had not terminated and thus the provisions of the Insider Trading Policy
continued to apply to Participant) if, and only if, such violation of the
Insider Trading Policy arose during the unmodified post-termination exercise
period, or (ii) the final expiration of the term of the Option or Stock
Appreciation Right as set forth in the applicable Stock Option Agreement or
Stock Appreciation Right Agreement.




ARTICLE 11.
CHANGE IN CONTROL
11.1 Options and Stock Appreciation Rights. In order to preserve a Participant’s
rights with respect to any outstanding Options or Stock Appreciation Rights in
the event of a Change in Control of the Company:
(a) Vesting of all outstanding Options and Stock Appreciation Rights shall
accelerate automatically effective as of immediately prior to the consummation
of the Change in Control unless the Options or Stock Appreciation Rights are to
be assumed by the acquiring or successor entity (or parent thereof) or new
options, stock appreciation rights or New Incentives are to be issued in
exchange therefor, as provided in subsection (b) below.


13

--------------------------------------------------------------------------------

Exhibit 10.2


(b) Vesting of outstanding Options or Stock Appreciation Rights shall not
accelerate if and to the extent that: (i) the Options or Stock Appreciation
Rights (including the unvested portion thereof) are to be assumed by the
acquiring or successor entity (or parent thereof) or new options or stock
appreciation rights of comparable value and containing such terms and provisions
as the Administrator in its discretion may consider equitable are to be issued
in exchange therefor pursuant to the terms of the Change in Control transaction,
or (ii) the Options or Stock Appreciation Rights (including the unvested portion
thereof) are to be replaced by the acquiring or successor entity (or parent
thereof) with other incentives of comparable value containing such terms and
provisions as the Administrator in its discretion may consider equitable under a
new incentive program (“New Incentives”). If outstanding Options or Stock
Appreciation Rights are assumed, or if new options or stock appreciation rights
of comparable value are issued in exchange therefor, then each such Option, new
option, Stock Appreciation Right or new stock appreciation right shall be
appropriately adjusted, concurrently with the Change in Control, to apply to the
number and class of securities or other property that the Participant would have
received pursuant to the Change in Control transaction in exchange for the
shares that would have been issued upon exercise of the Option or Stock
Appreciation Right had the Option or Stock Appreciation Right been exercised
immediately prior to the Change in Control and, with respect to Stock
Appreciation Rights, payments in respect of such Stock Appreciation Right been
made in shares, and appropriate adjustment also shall be made to the Exercise
Price or Base Price such that the aggregate Exercise Price of each such Option
or new option or Base Price of each Stock Appreciation Right or new stock
appreciation right shall remain the same as nearly as practicable and in a
manner satisfying the provisions of Sections 409A and 424 of the Code.
(c) If any Option or Stock Appreciation Right is assumed by an acquiring or
successor entity (or parent thereof) or a new option or stock appreciation right
of comparable value or New Incentive is issued in exchange therefor pursuant to
the terms of a Change in Control transaction, then, if so provided in an Option
Agreement or Stock Appreciation Right Agreement, the vesting of the Option, new
option, Stock Appreciation Right, new stock appreciation right or New Incentive
shall accelerate if and at such time as the Participant’s service as an
employee, director, officer, consultant or other Service Provider to the
acquiring or successor entity (or a parent or subsidiary thereof) is terminated
involuntarily or voluntarily under certain circumstances within a specified
period following consummation of the Change in Control, pursuant to such terms
and conditions as shall be set forth in the Option Agreement or Stock
Appreciation Right Agreement.
(d) If vesting of outstanding Options or Stock Appreciation Rights will
accelerate pursuant to subsection (a) above, the Administrator in its discretion
may provide, in connection with the Change in Control transaction, for the
purchase or exchange of each Option or Stock Appreciation Right for an amount of
cash or other property having a value equal to (i) with respect to each Option,
the amount (or “spread”) by which, (x) the value of the cash or other property
that the Optionee would have received pursuant to the Change in Control
transaction in exchange for the shares issuable upon exercise of the Option had
the Option been exercised immediately prior to the Change in Control, exceeds
(y) the Exercise Price of the Option, and (ii) with respect to each Stock
Appreciation Right, the value of the cash or other property that the Participant
would have received had the Stock Appreciation Right been exercised immediately
prior to the Change in Control.
(e) The Administrator shall have the discretion to provide in each Option
Agreement and Stock Appreciation Right Agreement other terms and conditions that
relate to (i) vesting of such Option or Stock Appreciation Right in the event of
a Change in Control and (ii) assumption of such Options or Stock Appreciation
Rights or issuance of comparable securities or New Incentives in the event of a
Change in Control. The aforementioned terms and conditions may vary in each
Option Agreement and Stock Appreciation Right Agreement, and may be different
from and have precedence over the provisions set forth in Sections 11.1(a) -
11.1(d) above.
(f) Outstanding Options and Stock Appreciation Rights shall terminate and cease
to be exercisable upon consummation of a Change in Control except to the extent
that the Options or Stock Appreciation Rights are assumed by the successor
entity (or parent thereof) pursuant to the terms of the Change in Control
transaction.
(g) If outstanding Options or Stock Appreciation Rights will not be assumed by
the acquiring or successor entity (or parent thereof), the Administrator shall
cause written notice of a proposed Change in Control transaction to be given to
the Participants who hold Options and Stock Appreciation Rights not less than
fifteen (15) days prior to the anticipated effective date of the proposed
transaction.


14

--------------------------------------------------------------------------------

Exhibit 10.2


11.2 Restricted Stock Units and Restricted Stock. In order to preserve a
Participant’s rights with respect to any outstanding Restricted Stock Units or
Restricted Stock in the event of a Change in Control of the Company:
(a) All Restricted Stock Units and Restricted Stock shall vest in full effective
as of immediately prior to the consummation of the Change in Control, except to
the extent that in connection with such Change in Control, the acquiring or
successor entity (or parent thereof) provides for the continuance or assumption
of Restricted Stock Unit Agreements or Restricted Stock Agreements or the
substitution of new agreements of comparable value covering shares of a
successor corporation, with appropriate adjustments as to the number and kind of
shares.


(b) The Administrator in its discretion may provide in any Restricted Stock Unit
Agreement or Restricted Stock Agreement that if, upon a Change in Control, the
acquiring or successor entity (or parent thereof) assumes such Restricted Stock
Unit Agreement or Restricted Stock Agreement or substitutes new agreements of
comparable value and containing such terms and provisions as the Administrator
in its discretion may consider equitable covering shares of a successor
corporation (with appropriate adjustments as to the number and kind of shares),
then the Restricted Stock Units or Restricted Stock or any substituted shares
covered thereby shall immediately vest in full, if the Participant’s service as
an employee, director, officer, consultant or other Service Provider to the
acquiring or successor entity (or a parent or subsidiary thereof) is terminated
involuntarily or voluntarily under certain circumstances within a specified
period following consummation of a Change in Control, pursuant to such terms and
conditions as shall be set forth in the Restricted Stock Unit Agreement or
Restricted Stock Agreement.


(c) If vesting of outstanding Restricted Stock Units or Restricted Stock will
accelerate pursuant to subsection (a) above, the Administrator in its discretion
may provide, in connection with the Change in Control transaction, for the
purchase or exchange of each Restricted Stock Unit or Restricted Stock for an
amount of cash or other property having a value equal to the value of the cash
or other property that the Participant would have received had the Restricted
Stock vested immediately prior to the Change in Control.


(d) The Administrator shall have the discretion to provide in each Restricted
Stock Unit Agreement or Restricted Stock Agreement other terms and conditions
that relate to (i) vesting of such Restricted Stock Units or Restricted Stock in
the event of a Change in Control and (ii) assumption of such Restricted Stock
Unit Agreements or Restricted Stock Agreements or issuance of substitute new
agreements of comparable value in the event of a Change in Control. The
aforementioned terms and conditions may vary in each Restricted Stock Unit
Agreement or Restricted Stock Agreement, and may be different from and have
precedence over the provisions set forth in Sections 11.2(a) - 11.2(c) above.


11.3 Dissolution or Liquidation. Except as otherwise provided in an Option
Agreement, Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement, in the event of a dissolution, liquidation or
winding up of the Company, all outstanding Options, Stock Appreciation Rights
and Restricted Stock Units will terminate immediately prior to the completion of
such dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase rights or subject to a forfeiture condition under an award
of Restricted Stock or pursuant to early exercise of an Option, may be
repurchased or reacquired by the Company notwithstanding the fact that the
holder of such award is providing Continuous Service; provided, however, that
the Administrator may, in its sole discretion, cause some or all Options,
Restricted Stock Units, Restricted Stock and Stock Appreciation Rights to become
fully vested, exercisable and/or no longer subject to repurchase or forfeiture
(to the extent such awards have not previously expired or terminated) before the
dissolution, liquidation or winding up is completed but contingent on its
completion.


ARTICLE 12.
AMENDMENT AND TERMINATION OF THE PLAN
12.1 Amendments. The Board may from time to time alter, amend, suspend or
terminate this Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement, Restricted Stock Unit Agreement, Restricted Stock
Agreement or Stock Appreciation Right Agreement without such Participant’s


15

--------------------------------------------------------------------------------

Exhibit 10.2


consent. The Board may alter or amend the Plan to comply with requirements under
the Code relating to Incentive Options or other types of options which give
Optionees more favorable tax treatment than that applicable to Options granted
under this Plan as of the date of its adoption. Upon any such alteration or
amendment, any outstanding Option granted hereunder may, if the Administrator so
determines and if permitted by applicable law, be subject to the more favorable
tax treatment afforded to an Optionee pursuant to such terms and conditions. The
Board may also adopt amendments of the Plan relating to certain nonqualified
deferred compensation under Section 409A of the Code and/or ensuring the Plan or
any awards granted under the Plan are exempt from, or compliant with, the
requirements for nonqualified deferred compensation under Section 409A of the
Code, subject to the limitations, if any, of applicable law.


12.2 Foreign Participants. The Board may from time to time adopt such procedures
and sub-plans as are necessary or appropriate to permit participation in the
Plan by Employees, Directors or Service Providers who are foreign nationals or
employed outside the United States (provided that Board approval will not be
necessary for immaterial modifications to the Plan or any Option Agreement,
Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement that are required for compliance with the laws of
the relevant foreign jurisdiction).


12.3 Plan Termination. Unless this Plan shall theretofore have been terminated,
the Plan shall terminate on the tenth (10th) anniversary of the Effective Date
and no Options, Restricted Stock Units, Restricted Stock or Stock Appreciation
Rights may be granted under the Plan thereafter, but Option Agreements,
Restricted Stock Unit Agreements, Restricted Stock Agreement and Stock
Appreciation Right Agreements then outstanding shall continue in effect in
accordance with their respective terms.


ARTICLE 13.
TAXES
13.1 Withholding. The Company shall have the power to withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy any
applicable minimum Federal, state, and local tax withholding requirements with
respect to any Options, Restricted Stock Units, Restricted Stock or Stock
Appreciation Rights. To the extent permissible under applicable tax, securities
and other laws, the Administrator may, in its sole discretion and upon such
terms and conditions as it may deem appropriate, permit a Participant to satisfy
his or her obligation to pay any such tax, in whole or in part, up to an amount
determined on the basis of the highest marginal tax rate applicable to such
Participant, by (a) directing the Company to apply shares of Common Stock to
which the Participant is entitled as a result of the exercise of an Option or
Stock Appreciation Right or vesting of a Restricted Stock Unit or Restricted
Stock or (b) delivering to the Company shares of Common Stock owned by the
Participant. The shares of Common Stock so applied or delivered in satisfaction
of the Participant’s tax withholding obligation shall be valued at their Fair
Market Value as of the date of measurement of the amount of income subject to
withholding.


13.2 Compliance with Section 409A of the Code. Options, Restricted Stock Units,
Restricted Stock and Stock Appreciation Rights will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code such that the grant, payment,
settlement or deferral will not be subject to the additional tax or interest
applicable under Section 409A of the Code, except as otherwise determined in the
sole discretion of the Administrator. The Plan and each Option Agreement,
Restricted Stock Unit Agreement, Restricted Stock Agreement and Stock
Appreciation Right Agreement is intended to meet the requirements of Section
409A of the Code and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Option, Restricted Stock Unit, Restricted
Stock or Stock Appreciation Right or grant, payment, settlement or deferral
thereof is subject to Section 409A of the Code such Option, Restricted Stock
Unit, Restricted Stock or Stock Appreciation Right will be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, such that the grant, payment, settlement or deferral thereof will
not be subject to the additional tax or interest applicable under Section 409A
of the Code. Notwithstanding the generality of the preceding sentence, to the
extent any grant, payment, settlement or deferral of an Option Agreement,
Restricted Stock Unit Agreement, Restricted Stock Agreement or Stock
Appreciation Right Agreement subject to Section 409A is subject to the
requirement under Section 409A(a)(2)(B)(i) of the Code that such


16

--------------------------------------------------------------------------------

Exhibit 10.2


grant, payment, settlement or deferral be delayed until six (6) months after
Participant’s separation from service if Participant is a specified employee
within the meaning of the aforesaid section of the Code at the time of such
separation from service, then such grant, payment, settlement or deferral will
not be made before the date which is six (6) months after the date of such
separation from service (or, if earlier, the date of death of such Participant).


ARTICLE 14
MISCELLANEOUS
14.1 Benefits Not Alienable. Other than as provided above, benefits under this
Plan may not be assigned or alienated, whether voluntarily or involuntarily. Any
unauthorized attempt at assignment, transfer, pledge or other disposition shall
be without effect.
14.2 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time. The Company will have no duty or obligation to any
Participant to advise such holder as to the time or manner of exercising any
right under any outstanding awards under the Plan. Furthermore, the Company will
have no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Option or any other form of award under the Plan
or a possible period in which such Option or other award may not be exercised.
The Company has no duty or obligation to reduce the tax consequences of any
award granted to a Participant under the Plan.
14.3 Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Option Agreements or Restricted Stock Agreements,
except as otherwise provided herein, will be used for general corporate
purposes.
14.4 Annual Reports. During the term of this Plan, the Company will furnish to
each Participant who does not otherwise receive such materials, copies of all
reports, proxy statements and other communications that the Company distributes
generally to its stockholders or as otherwise required by applicable law.
14.5 Stockholder Approval. This Plan shall be effective as of the approval of
the stockholders of the Company.


14.6 Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.


17